       Case 1:11-cv-05845-LTS-JCF Document 384 Filed 09/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
NUNEZ,
                 Plaintiff,
        -v-                                                           No. 11 CV 5845-LTS
N.Y.C. DEPARTMENT OF CORRECTIONS et al.,
                 Defendant.
-------------------------------------------------------x




                                                     ORDER
                 The Court has received and reviewed the letter from Plaintiffs’ counsel requesting

an emergency conference. (Docket entry no. 383.) A conference is hereby scheduled to occur as

a video conference using the Microsoft Teams platform on September 24, 2021, at 10:00am.

                 To optimize the quality of the video feed, only the Court and one representative

each of defense counsel, plaintiffs’ counsel, counsel for the Government, and the Monitor will

appear by video for the proceeding; all others will participate by telephone. The video

participants are hereby directed to email SwainNYSDcorresp@nysd.uscourts.gov their

contact information 48 hours in advance of the hearing. Chambers will then email the

representative parties with further information on how to access the video call and, if requested,

a telephone number that may be used by additional representatives who wish to participate by

audio only. Those participating by video will be provided a link to be pasted into their browser.

The link should be used only at the time of the hearing. To optimize use of the video conference

technology, all those participating by video should:



NUNEZ - CONFERENCE ORD                                     VERSION SEPTEMBER 21, 2021                1
         Case 1:11-cv-05845-LTS-JCF Document 384 Filed 09/21/21 Page 2 of 3




            1. Log in from a quiet, stationary, non-public location, in order to minimize
               background noise and potential service interruptions.

            2. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
               not use Internet Explorer.

            3. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
               as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
               may cause delays or dropped feeds.)

            4. Minimize the number of others using the same WiFi router during the hearing.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another.

               Other co-counsel, members of the press, and the public may access the audio feed

of the hearing by calling 888-363-4734 and using access code 1527005# and security code

4999#. All of those accessing the hearing — whether in listen-only mode or otherwise — are

reminded that recording or rebroadcasting of the proceeding is prohibited. See Standing Order

M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result

in sanctions, including removal of court issued media credentials, restricted entry to future

hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

Court.

               If Microsoft Teams does not work well enough and the Court decides to transition

to its teleconference line, counsel should call 888-363-4734 and use access code 1527005# and

security code 4999#. (Members of the press and public may call the same number, but will not

be permitted to speak during the hearing.) In that event, counsel should adhere to the following

rules and guidelines during the hearing:

            1. Each party should designate a single lawyer to speak on its behalf (including
               when noting the appearances of other counsel on the telephone).



NUNEZ - CONFERENCE ORD                            VERSION SEPTEMBER 21, 2021                       2
      Case 1:11-cv-05845-LTS-JCF Document 384 Filed 09/21/21 Page 3 of 3




          2. Counsel should dial in from a quiet, stationary, non-public location, use a landline
             whenever possible, use a headset instead of a speakerphone, and mute themselves
             whenever they are not speaking, to minimize background noise and service
             interruptions. In addition, counsel should not use voice-activated systems that do
             not allow the user to know when someone else is trying to speak at the same time.

          3. To facilitate an orderly teleconference and the creation of an accurate transcript,
             counsel are required to identify themselves every time they speak. Counsel
             should spell any proper names for the court reporter. Counsel should also take
             special care not to interrupt or speak over one another.

          4. If there is a beep or chime indicating that a new caller has joined while counsel is
             speaking, counsel should pause to allow the Court to ascertain the identity of the
             new participant and confirm that the court reporter has not been dropped from the
             call.




SO ORDERED.



Dated: New York, New York
       September 21, 2021

                                                    _/s/ Laura Taylor Swain____
                                                    LAURA TAYLOR SWAIN
                                                    Chief United States District Judge




NUNEZ - CONFERENCE ORD                          VERSION SEPTEMBER 21, 2021                         3
